European Space Policy: How to bring space down to earth (debate)
The next item is the debate on:
the oral question to the Council (B6-0482/2008) by Mr Pribetich, on behalf of the Committee on Industry, Research and Energy, on the European space policy: How to bring space down to earth, and
the oral question to the Commission (B6-0483/2008) by Mr Pribetich, on behalf of the Committee on Industry, Research and Energy, on the European space policy: How to bring space down to earth.
As a native of Toulouse, I am delighted to chair this debate.
author. - (FR) Mr President, Mr Vice-President, Minister, 'it is high time to rekindle the stars'.
I wanted to begin my speech with this line from a Guillaume Apollinaire poem, to emphasise the importance for the European Parliament of relaunching its space policy.
For more than thirty years, the European Union and its Member States have worked together in financing, drawing up and developing space policy. Alas, this policy has progressively lost its luminescence and radiance.
It is true that in 2003, the foundations of a European space policy were set out by the EC-ESA framework agreement. It is also true that the 'Space' Council of 22 May 2007 was in line with the political continuum of this framework agreement. However, the light emitted by this star remains insufficient. For Europe's independence, its role on the international stage, its security and prosperity all come together to make this major policy an incomparable trump card for an industrial policy that creates both jobs and stimulates growth; an ambitious policy for cultural, economic and scientific influence that is reinforced on the international stage and is an essential vehicle for society to acquire the knowledge that we wish to gain.
In the institutional triangle of the Union, and to ensure that this does not turn into a Bermuda triangle, the European Parliament, on behalf of European citizens, must play an important and increased role in the drawing up and definition of this policy.
It is high time to rekindle the stars. On 26 September 2008, the Council participated in this act and we want to make our mark on this policy. Of course, this address here and now on behalf of the Committee on Industry, Research and Energy is made in this same spirit. To follow the correct route, it seems to me essential to remember the fundamental elements in the creation of this space policy.
Firstly, there is the question of the budget. We call for, from this point onwards, the creation of a specific budget line to reflect and demonstrate our commitment to European space policy.
The space industries need sufficient public support to increase their research and development capacity and, quite simply, to remain profitable. International competition is hard and fierce.
Whilst the United States, Russia, Japan and even India are significantly increasing their budget dedicated to the space industry, and multiplying public orders, us Europeans are still searching for the appropriate funding to achieve our ambitious aims like others search for lost time.
Consequently, what initiatives can the Commission take to improve the contribution to the European space sector, and be not just an actor, but the major actor responding to this growing, global demand, across all aspects of space policy from beginning to end?
The second point is the issue of strategic options for those applications linked, on the one hand, to Galileo and EGNOS and, on the other, to GMES, through the prism of governance to create an efficient structure generating a clear governance for a reinforced efficiency across all European space programmes.
The final issue is the exploration of space. What is the long-term vision for our European space policy, and for what ends does it exist? Embarking on the long-distance conquest of space is a project for several decades and requires both long-term vision and ambition
At this point, I see an echo of the speech made by President Kennedy, focusing the American people on a new uncrossed frontier. Made sacred on 21 July 1969, this step was, without a doubt, in the technological history of our civilisation, the most fabulous catalyst for progress for all space-related and even everyday industries.
Give us, in this concert of nations, this long term vision. Here we find ourselves at a milestone on this long journey. Europe is at a crossroads with regard to space policy. Space has, from now on, multiplied its spheres of action and application. From scientific to defence activities, space covers sectors of activity as vast and as varied as environmental protection or the development of SMEs.
Let us get closer to users and increase the viability and quality of the collected data. Let us become the leaders in the space market. It is a duty that we owe to future generations to fortify this European space policy and make the vital choices to place into orbit an avant-garde and futuristic Europe for subsequent generations to live in.
Space is our new European frontier. The great history book lies open with its dizzying array of blank pages. Europe must not only play a part in it, but be the major actor. Therefore, it is high time to rekindle the stars.
Mr President, Mr Vice-President of the Commission, Mr Verheugen, honourable Members, your speech, Mr Pribetich, and questioning are particularly pertinent and given the élan with which you have posed and supported them, your speech will be particularly difficult to follow.
They are pertinent, because space has become, as you have pointed out, an essential tool for all European countries. These missions contribute to our acquisition of knowledge, whether this concerns the observation of the earth or oceanography or meteorology by satellite. It also corresponds to the growth of our economies through satellite telecommunications and navigation. It has become, in a discrete yet essential way, an integral instrument for modern life.
Space is also a tool, as you have indicated, that allows Europe to be united around a common ambition and to develop a European identity. It is in this spirit, therefore, that the French Presidency organised, last July, with Valérie Pécresse, the first informal meeting of European space ministers at Kourou which, as you know, is the European spaceport. I know that the European Parliament was represented by Mr Rovsing at this event, and I thank him for that.
This meeting allowed us to set out a common vision for Europe in space built around the three principal actors of European space policy: the Union, the European Space Agency, and the Member States - while recognising the Union's increased responsibilities. Together, these three actors will make Europe one of the main space powers on the international stage, of that we are certain.
To develop a European space policy of benefit to all Europeans, first of all we need to guarantee open and equal access for all Member States of the Union to the advantages that are brought by space activities. Secondly, we must reinforce existing coordination mechanisms in the space sector, European expertise and investments financed by both the Community and by intergovernmental and national sources. Finally, it is necessary to improve the synergy between civil and defence space programmes.
Therefore the Union, the European Space Agency and the Member States will ensure that we benefit from an access to space that is autonomous, viable and at the best price, which is necessary with regard to our biggest partners. Of course, this requires a reinforcing of the role of the European Union in the sphere of European space policy.
It is for the Union to unite demand for space applications, to take stock of users' requirements, to establish priorities and to look after the continuity of services. Also, at Union level, we have developed instruments and Community financial schemes to take into account the characteristics of the space sector with respect, in particular, to forthcoming financial perspectives.
The 'Space' Council that took place on 26 September made it possible to send into orbit, if I dare say, and to confirm the importance of the two flagship programmes, Galileo EGNOS and GMES. With regard to Galileo EGNOS, the European Union can congratulate itself on having signed a significant number of cooperation agreements with third countries such as the United States, China, Israel, South Korea, Ukraine and Morocco.
This same Council of 26 September underlined the importance of increasing the coordination between the Commission, the European Space Agency and the Member States in the sphere of research and development, notably for satellite navigation systems.
With regard to the GMES programme, the forthcoming Councils on 1 and 2 December are expected to set out the applicable lines and define the terms of the partnership between the Union and the Member States and to lay down legislative proposals formalising the programme before the end of 2009. I can already inform you that the Council believes that an approach based on the public good must be maintained for this programme to develop successfully. Furthermore, a data policy must also be put into place swiftly.
Finally, there must be four priorities that have also been cited by Mr Pribetich: the first concerns space and climate change, inasmuch as the contribution of space applications is unique in this sphere. The second is the contribution of space activities to the Lisbon strategy. The third covers space and security with respect to having monitoring and surveillance of European space infrastructures and space debris at European level. Finally, the fourth priority remains space exploration, this is a political and planetary policy and Europe should act within the framework of a worldwide programme.
In this respect, Europe must develop a common vision and a long-term strategic plan and must also have the necessary political dialogue with other states within an enlarged framework of international cooperation and, in this respect, the Council is very pleased that the Commission has announced that it will be organising a high level political conference in 2009 concerning the long-term worldwide vision for space exploration.
And so, Mr President, ladies and gentlemen, this renewed vision of European space policy demonstrates a new commitment from the Member States, a commitment that, in the interests of unprecedented European ambition, I have no doubt will resonate across your House.
Mr President, Mr President-in-Office of the Council, ladies and gentlemen, I am very grateful to Mr Pribetich for giving me the opportunity to begin a speech on a highly technical subject with a line from a poem by my favourite French poet Guillaume Apollinaire: 'Il est grand temps de rallumer les étoiles.' I believe that the French Presidency has already taken considerable steps towards giving European space policy the importance which it genuinely deserves.
We have made major progress in recent years and, for the first time, we have a European space policy, which we have never had before. We have a framework for a common European policy in which the Commission plays a coordinating role. We have achieved a high level of agreement on the strategic, environmental and economic importance of the space policy for Europe. No one opposes this. I would like to highlight specifically the meeting of the European Space Council at the end of July at the Kourou Space Centre in French Guiana, where, for the first time, it became clear that Europe is ready for this new departure into space.
We have also been able to demonstrate that the European space industry is highly competitive. When we compare the money which Europe can spend on activities in space with that which our American friends spend, for example, we are in a good position. Europe plays a leading role in satellite technology and in carrier rocket technology. We have the best carrier rocket systems in the world. In Kourou, we have an infrastructure which is not to be found anywhere else in the world. Our contribution to the International Space Station in the form of the space laboratory demonstrates the high level of European space technology. I am also very pleased that the ESA has carried out a whole series of successful research expeditions within our solar system which other countries have not been able to achieve.
As Europeans, we have absolutely no reason for hiding behind others. The collaboration between the European Commission and the ESA is excellent and the division of work is functioning smoothly. Against the background of this effective cooperation, there is not the slightest reason to consider changing the structures in this area.
However, there are problems which we still have to solve. As Europeans, we have no independent access to space. We cannot send people into space or bring them back again. We have to decide whether or not we want to be dependent on others in the long term. I do not want to hide my own opinion from you. Europe needs an independent and secure means of access to space. We will also have to consider what form the next major missions to research the solar system should take. In my opinion, the next large-scale missions can only be regarded as tasks carried out on behalf of the whole of the human race. We should avoid all types of national or regional competition. In any case, our policy aims to achieve the highest possible level of cooperation. This will be the subject of the conference which Mr Jouyet has just been speaking about and which the Commission is organising next year.
To ensure that it is clear to everyone, we want to discuss what will be the next major mission that goes beyond the pure technical application of space-based technologies. What is the next large-scale mission, the next major objective which will satisfy the human urge to explore space? Space-based technology is completely indispensable to our civilisation, our security and our economy. You only need to think of all our communication technology or the financial markets, which would not function at all without satellites.
It is right that there should be a strong security component to this policy. We are not trying to ignore that. We have been able to establish a regular and structured dialogue between the Council and the Commission, which includes the European Defence Agency and the EU Satellite Centre. This dialogue is intended to result in improved coordination between civilian, security and defence-related space activities.
From the perspective of the environment, the GMES (Global Monitoring for Environment and Security) system, which is currently under development, represents the European response to the global environmental crisis. This system will provide us with the data and information we need to act and react with foresight when disasters occur. Of course, our two flagship projects - GMES and Galileo - are making an important contribution to the implementation of the Lisbon Strategy by ensuring that there is a strong industrial and technological basis in Europe for space-based applications.
As far as GMES is concerned, I am very pleased to be able to tell you that, only a few days ago, the Commission accepted a communication at my suggestion which relates to the organisation of the funding and the questions of cooperation with GMES. The Competitiveness Council will be looking at this in a few days. It is true to say that GMES is on the right track. The first demonstration projects have started and, as far as I can see, we will be able to meet the schedule. We are in full agreement with the ESA about the space-based infrastructure of GMES. The ESA has already made good progress on the development of the European satellites which we need for this system, so the prospects are good.
However, one thing still needs to be resolved. The Community budget only provides research funding for GMES. We have no operational funds. Next year, we will need a small amount of operational funding for the first time and this has already been cleared with the budgetary authority. However, we need to find a long-term solution, because it is clear that GMES is not a system which will fund itself. It will generate an income, but this will never cover the costs. GMES is a European infrastructure project and this is how we need to look at it in order to ensure that long-term funding is available.
Next year, we will draw up an accurate schedule and action plan for the future implementation of the GMES initiative. In summary, in 2009 the Commission will present a proposal for financing the initial deployment of GMES in 2011 on the basis of a detailed impact assessment and cost-benefit analysis.
Galileo has already been discussed. I simply want to say here that, as a result of the effective cooperation between the institutions, the Galileo and EGNOS programmes now have a solid legal basis and can be put into operation. The implementation of Galileo and EGNOS also forms part of the plan but, of course, we need to find out whether the requirement in the GNSS Regulation to complete the Galileo system by 2013 can also be met by industry. This will become clear in the course of the tendering procedure.
I would like to urge the European space industry to make use of the major opportunity presented by Galileo, to work together with us as closely as possible and to mobilise all of its resources. For us, Galileo is one of the most important, if not the most important, industrial policy projects and we must ensure that it runs smoothly.
This involves issues raised by the resolution, such as the questions of competition which arise in relation to international business practices and public procurement markets. It is true that different international regulations govern the procurement practices in the space industry. These practices differ depending on whether services or goods are being procured and, above all, depending on which countries have signed the relevant agreements. During the process of awarding contracts for the Galileo deployment phase, the Commission has strictly applied the principle of reciprocity and we hope that this has given a boost to the negotiations with third countries on the mutual opening up of markets.
One final point, and I am very grateful that Parliament has considered this, is the question of the involvement of small and medium-sized companies in European space activities. This is very important to me, because there are only a few large-scale European players in the space industry. There are only a handful of European countries which can really have a presence in space. However, many others are making contributions and I am very pleased to see that specialist space technology is increasingly being developed in a number of Member States, particularly the new Member States, by small and medium-sized companies which are providing often extremely complex and highly advanced products and services. For this reason, it is important that we ensure that small and medium-sized companies are given an appropriate proportion of the orders on major projects. This proportion is set at 40% and the Commission will do everything in its power to make sure that the proportion is adhered to.
This is not a purely economic issue, it is also a political question, because this will allow us to ensure that European space-related activities are not regarded simply as the privilege of a few large European countries, but are seen as something which all 27 countries are involved in and can benefit from.
Thank you for the floor, Mr President. The title of our parliamentary decision is 'How to bring space down to earth'. Ladies and gentlemen, the average citizen of Europe makes use of 50 satellites a day. The utilisation of space has quite imperceptibly come to be part of daily life. The question is: can Europe cooperate in that process, can it actively shape the utilisation of space?
A few remarks are in order. Space is our common and global asset. Therefore, international cooperation is of paramount importance to Europe. However, Europe can participate meaningfully only if it has established its autonomy in the political, technological and operational fields. Hence, it has relevance for Parliament.
In light of the global financial and already partly economic crisis, we now see clearly that high-technology initiatives such as space utilisation add a significant edge to our competitiveness.
Moreover, given the challenges we face and the related tasks to be tackled, we rely increasingly on space technology, for example, to understand and monitor climate change or achieve security by means of defence, the prevention of increasingly frequent catastrophes or the provision of ever broader communication and navigation services.
Thus, we are dealing with strategic questions here. The European Parliament wishes to play a constructive part in this process, primarily by fostering a structured dialogue between the EU and government institutions. In our opinion, this will provide all Member States with the opportunity to participate and gain open and fair access.
Galileo, our joint European project, was a pioneer in many respects. To name but a few: it set up the operational model of the Galileo Interinstitutional Panel to create closer cooperation, and in the case of larger projects, we were able to secure joint funding built into the Community budget. This is only the beginning, however. The Galileo programme, as Commissioner Verheugen mentioned, secured the participation of SMEs because we know by now that spin-off companies are the ones most capable of accomplishing great things in the high-tech world.
The European People's Party and European Democrats have made countless proposals, concerning, in part, our industrial policy where we still have a lot of catching up to do before it might serve as a solid base. Furthermore, we have to strengthen our role in research and development. Besides, these competencies are essential for defence and security policy as well. In this way, the European space policy will come to be part of Europe's identity. Thank you for the floor.
Satellite navigation systems and satellite-based telecommunication networks, services and applications are tools which the European Union needs to invest in.
Research is one of the fundamental pillars on which the Lisbon Strategy is based. The GALILEO programme is one of the priority projects for European research in view of its potential use for managing traffic, monitoring the effects of climate change and for intervening in situations involving emergencies and natural disasters.
Last year, the European Parliament, along with the Commission and Council, managed to identify sources of funding for the GALILEO project, which was regarded as one of the Union's strategic projects. I would like to stress the importance of developing a space-related industrial policy.
I would also like to remind you that the GALILEO Regulation sets a benchmark for the involvement of SMEs in European space-related industrial policy. It is time for Europe to develop a common vision and strategic planning for space exploration.
Mr President, Commissioner, ladies and gentlemen, it seems that we are all in agreement here on the fact that space policy has become an essential component of the future of our society.
We could sum up three important strands to this: security and defence, protection against environmental crises and the supply of new services to human activities.
Yes, ladies and gentlemen, we must, as Europeans, recognise that space is taking on a strategic defensive dimension. I know that some of my fellow Members dispute this. Yes, the observation of the planet must be assured in the long term so as to study its slow, dynamic variations and, in particular, those caused by the actions of man that affect the global climate, natural resources and biodiversity.
At the same time, a large number of public policy groups and economic activities need information and forecasts from observation systems based in space. This, in particular, is the importance of Europe's GMES in the world GEO process. Yes, space policies are having a growing impact on scientific research, technological innovation and, beyond that, on the stimulation of imaginations. In this respect, space and planetary exploration programmes have an essential role to play from now on.
Telephony and television, GPS, but also weather forecasting or even long-distance medical care have dramatically changed our way of life. We can no longer imagine what would happen if satellites stopped working.
The experience acquired in space technologies - notably through the success of the Ariane rocket - in itself justifies implementing a real European space policy. To respond to our ambition of independence, it will be necessary to achieve not only good governance, but also, of course, good funding.
In conclusion, the space policy that Europe pursues will demonstrate its willingness, either to remain an influential actor on the world scene, but one that is more or less reduced to a partner role, or to be a strong Europe, a major player in world governance capable of resolving the key problems facing the future of humanity.
Mr President, ladies and gentlemen, in my former capacity as rapporteur for the Committee on Transport, I held a enthusiastic viewpoint on the Galileo project.
Today, we see that this central project was bogged down due to the omnipotence and technocratic inertia of our institutions. Every time that the Union refused free and variable cooperation between States, they sterilised private initiative, increased costs and impeded the emergence of rival, competent and coherent consortiums. Yet on each occasion that states have united together freely, projects have succeeded.
Hence, here, as elsewhere, the role of our institutions is to maintain a simple substitute role, wishing to be the manager of all, whereas we ought to be the guarantors of little. We should bear one thing in mind: when dealing with space matters, Europe must, first of all, keep its feet on the ground.
Mr President, I had a childhood ambition of being one of the pioneers in space - I daresay many other children had the same - and when I grew up, in 1969, I was inspired by those images that came back to us from the Lunar Landing Project, particularly the television image of the Earth from space. Space is now less of a headline grabber, but it is extremely important for all the reasons that other colleagues have given and I applaud the European Union commitment to a space policy.
I visited the NASA Goddard Center in Washington a year ago and, very recently, ESA, the European Space Agency Centre in Rome, and to me the images they can show us of the work that they undertake make space as exciting as ever. In fact, the more people see these images, the more perhaps we will bring space down to earth. But what it also showed me anew was the relevance to science, to research and to the economy of the use of space, and the importance of the satellites and their launchers.
Commissioner, I have been made aware of concerns felt by satellite operators about the need to observe international agreements with regard to spectrum usage and satellite footprints. There is a concern that if any breach of international arrangements is tolerated, other regions will breach them too. It seems to me that effective exploitation of space depends crucially on observing common agreed laws and principles, so I hope the Commission can reassure us and them on that point. We have a good story to tell of achievements and prospects in space.
(ES) Mr President, Commissioner, Mr Pribetich, in my opinion your proposal is very comprehensive and balanced. I therefore want to congratulate you on shedding more light so that we can see the stars better.
The European Union must, without question, be responsible for defining Europe's political aspirations in terms of space, by using it for the European people and economy, and by guaranteeing independent and reliable access to it.
I am also pleased with the Council's conclusions from September which make a useful political commitment to develop the European Space Policy.
The priorities must clearly be the timely application of the Galileo and EGNOS programmes and the Global Monitoring for Environment and Security programme which will assist in the assessment and implementation of European policies impacting on the environment.
As regards financing, we must find instruments appropriate to the European Space Policy which, in addition to that specified in the Seventh Framework Programme, will enable medium- and long-term planning. The possible inclusion in the budget of a specific chapter will show the European Union's commitment to this policy and increase its clarity and transparency in anticipation of the entry into force of the Lisbon Treaty provisions.
(PL) Mr President, I am very pleased that we are developing our space programme in cooperation with the Russians. However, we must remember that in the background there is another partner with which we need to establish cooperation - Ukraine. The best Soviet rockets were built in Ukraine. Its potential in this area is enormous. I think that we need to recognise it and use it for our common good.
My other comment relates to the Galileo programme. We must remember that this programme can and should be extremely important to our military operations and our military missions as well. The important thing is that the use of this system for military purposes must be adequately safeguarded, so as to ensure that other programme participants - I am thinking of China above all - should not know how to and should not be able to block it.
Before handing over to the Council, may I bring to your attention ladies and gentlemen the fact that there are three Members of this House born on 5 August - that is to say, the birthday of Neil Armstrong. I happen to be one of them, which is why I am aware of this. I will leave you to reflect on this while listening to the Council.
That does not surprise me, Mr President, and I am very happy for you, you are well worthy of it!
Mr President, Mr Vice-President of the Commission, honourable Members, I will be very brief as much has already been said.
Firstly, your speeches and debates have shown the mobilisation of your House around the issue of European space policy. We are in search of a unifying European project. We are in search of European projects that truly stimulate and ensure that new generations of Europeans can take part in this unique adventure.
We are, as has been underlined, in search of projects targeted to improve the practical lives of our fellow citizens. We are in search of projects with a real purpose to develop competitiveness, to associate different European industrial partners and to support activity during this period of depression. We are in search of projects aimed at improving research, development and innovation. We are in search of projects - to be truly comprehensive - that make Europe more visible, make it a global actor and influential in dealing with the global challenges that await us, whether they be the fight against climate change, or matters of development, or the strategic balances with our other partners.
I believe that your debate shows us clearly that we absolutely must not relax our efforts. On the contrary, we must concentrate all of our means, all of our abilities of cooperation on that most symbolic of European projects: the European space policy.
Mr President, ladies and gentlemen, I am grateful for the broad support for European space policy demonstrated by this debate. I would very much like this broad support to be shown during the process of creating the financial foundations for a permanent and lasting European presence in space. I would like to draw your attention to the fact that our competitors are not sitting back and doing nothing. Other regions in the world are already far ahead of us when it comes to the vision of what should be done next. If we cannot identify new projects and develop new technologies, we will not be able to retain our leading position in the field of space-based applications, because we will simply not have the necessary foundations in science and research.
For this reason, I would like to repeat that I was very grateful that all of this has been made clear today. If we can work together to raise awareness, we can tell all the citizens of Europe the story referred to by Mr Chichester, the story that European space projects can be the cause that brings us all together.
The debate is closed.